DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Election/Restrictions
Claims 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.

	Claims 1 and 4-8 are currently under examination.

Claim Rejections - 35 USC § 101
Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more (newly reapplied as necessitated by amendment).
Claim 1 is drawn to a plant-soaked solution comprising a saccharide containing allulose, wherein the plant-soaked solution is a solution that is obtained by mixing the plant with saccharide containing allulose and maintaining soaking the plant with saccharide containing allulose so that components present in the plant can be extracted, wherein the saccharide containing allulose is included at 33 to 67 parts by weight with respect to 100 parts by weight of the soaked solution, wherein the allulose is contained at 30 to 100 parts by weight with respect to 100 parts by weight of the saccharide containing allulose based on dry content.  Claim 4 is drawn to the soaked solution according to claim 1, wherein the saccharide containing allulose does not comprise sucrose.  Claim 5 is drawn to the soaked solution according to claim 1, wherein the plant is fruit.  Claim 6 is drawn to the soaked solution according to claim 5, wherein the fruit is Prunus mume or lemon.  Claim 7 is drawn to the soaked solution according to claim 6, wherein the Prunus mume-soaked solution further comprises polyphenol.  
These instantly claimed limitations are drawn to a product of nature, namely a plant extract obtained by extraction with a saccharide containing allulose and maintaining soaking the plant with the saccharide containing allulose so that components present in the plant are extracted.  While the extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant (including fruit, wherein the fruit can be lemon and Prunus mume, which are claimed in dependent claims 5-7).  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  In addition, there is nothing to show that using saccharide containing allulose in the particular concentrations produces any sort of marked distinction. Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  Thus, the instantly claimed extract of a plant claimed that are naturally found in a plant does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with the selected sugar would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  
Claim 8 is drawn to the soaked solution according to claim 6, wherein the Prunus mume-soaked solution is a health-functional food for antioxidation.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims recites a plant (fruit, wherein the fruit can be lemon or Prunus mume) soaked in saccharides including allulose and that the Prunus mume-soaked solution is a health-functional food for antioxidation.
Thus, the claims do recite products of nature (the Prunus mume-soaked solution).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, the claims are drawn to an extract of Prunus mume fruit.  While the extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the Prunus mume fruit.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  Thus, the instantly claimed extract of a plant claimed that are naturally found in a plant does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with the selected sugar would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  
 Thus, the extract is a mixture of the naturally occurring compounds found in the Prunus mume fruit.  Thus, the claims are drawn to Prunus mume-soaked solution as a health-functional food for antioxidation. 
There is no indication that the intended use as a functional food for antioxidation changes the structure, function, or other properties of the extract in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, the extract is only a mixture of the naturally occurring compounds found in prunus mume fruit in combination with a saccharide including allulose as the extraction solvent, the composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural product aside from the extraction solvent of saccharide containing allulose. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the intended use as a food for antioxidation.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Using the plant soaked composition in the manner claimed as an intended use does not amount to significantly more than a combination of judicial exception because is well-understood, routine, and conventional in the field that Mume (Prunus mume) fruits are effective antioxidants (See e.g. Imahori et al. Postharvest Biology and Technoloy. 2008 July; 49(1): 54-60).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asao ().
Asao teaches a jelly food is obtained by packaging a gelatinous liquid and olive fruits (which reads on claim 5) in a container, wherein the gelatinous liquid contains a liquid sugar including D-psicose and D-allose, an olive fruit juice, an acidulant, and an olive tea (See e.g. abstract).  Asao teaches the sugar is, 0 to sugar content. 5-17.0% of D-psicose and 0. 2-10.0% of D-amylose mucopolysaccharidosis contg. the liquid sugar, olive jelly is used in a range of % 5-20 pts.wt., sweetener in combination with the other (See e.g. page 14, which reads on the ratio of the sugar to the composition/sweetener composition and this combination does not require sucrose).
Therefore, the reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao (P), in view of Tameike et al. (V).
The teachings of Asao are set forth and applied as before.
Asao does not teach Prunus mume.
Tameike teaches that Prunus mume can be used as a jelly (See e.g. 175) and can be preserved in sugar (See e.g. 177).
It would have been obvious to one of ordinary skill in the art to prepare a solution for soaking fruit containing allulose and using this solution for Prunus mume because at the time the invention was made, it was known that olive fruits could be soaked in an allulose containing sugar solution to produce an olive jelly as clearly taught by Asao and that Prunus mume could be made into jelly and soaked in sugar as clearly taught by Tameike.  A person of ordinary skill in the art would have understood to use allulose with Prunus mume because it was known that allulose could be part of a fruit soak sugar solution and could be used to make a fruit jelly as clearly taught by the above references. It would have been obvious to substitute Prunus mume for the olive to provide a jelly or fruit soaked in sugar, since the Asao reference teaches that sugar solution can be used with olive fruit to provide a jelly and soaked fruit. Tameike teaches that Prunus mume can be combined with sugar and is used as a jelly, thus substituting Prunus mume would be a simple substitution of one known, equivalent element for another to obtain predictable results.  The skilled artisan in the art would have understood to combine Prunus mume with allulose in a sugar soak with expectation of success.  A person of ordinary skill in the art would have understood to use Prunus mume in the instantly claimed amount of allulose in the sugar soak based upon the beneficial teachings of Asao and Tameike.   Therefore, the skilled artisan would have been motivated to substitute Prunus mume for olive and soak the fruit in a sugar containing allulose to provide a more effective fruit-sugar soak based upon the beneficial teachings of Asao and Tameike. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the plant-soaked solution of claim 1 recites a liquid solution from which the components present in the raw plant material are extracted by mixing the soaking raw plant and allulose-containing saccharides and maintaining the soak for a certain period of time. Applicant further argues that while the ingredients extracted from the raw material plants may exist in nature, the combination of these extracted ingredients and the high concentration of allulose-containing saccharides used for soaking is a combination that does not exist in nature and this analysis is almost identical to that of Nature-Based Products example 2 because it is the combination of those natural materials that does not exist in nature and why, therefore, the claim is eligible. Applicant further argues that by preparing a plant-soaked solution using allulose-containing saccharides at a concentration much higher than the allulose content in natural products, as allulose- containing saccharides act as a sweetener, the sweetness of the plant-soaked solution of the claimed invention is improved compared to natural plant extracts that do not contain allulose-containing saccharides and the effect of the claimed combination is different from what existed in its natural state and, thus, the combination is not a product of nature. Applicant further argues that the allulose in the plant-soaked solution is hardly decomposed over a period of time, but that sugar is decomposed into glucose and fructose when a plant-soaked solution is prepared using sugar used for conventional plant-soaked solution. Applicant further argues that compared to the sugar-based plant-soaked solution, the allulose-based plant- soaked solution has the effect of increasing the total polyphenol extraction content. Applicant further argues that the effect of increasing the antioxidant efficacy of an allulose plant-soaked solution compared to sugar plant-soaked solution. Applicant further argues that the plant-soaked solution of claim 1 has a structure completely different from a naturally existing matter and the effect (dissolution rate of sugar and allulose used in the plant-soaked solution) is also different from what occurs naturally When sugar was used in the plant-soaked solution, the sugar was dissolved on the 31st day of addition, but the dissolution of the crystals of allulose was completed on the 24th day (see Figs. 3 and 4).  Applicant further argues that plantAp-soaked solution of claim 1 of the present application relates to a combination of a plant-derived ingredient and allulose-containing saccharides and that the allulose-containing saccharides are included in an amount of 33 to 67 parts by weight based on 100 parts by weight of the plant-soaked solution, and a combination containing a high content of allulose-containing saccharides is manufactured through artificial manipulation by adding additives. Applicant further argues that the plant-soaked solution prepared using allulose in the claimed invention, the allulose was not decomposed and maintained almost the same content as when added. This enables suppressing a sudden rise in the blood sugar level when consuming the allulose plant-soaked solution of the present invention. The sweetening effect was maintained the same while the extraction effect of polyphenols was two times Page 9 of 10Application No. 16/338,492Docket No. BAEKP0124WOUShigher, and the antioxidant effect measured by DPPH is also 4 times higher compared to conventional plant-soaked solutions prepared by sugar used for soaking. 
This is not found persuasive because Applicant’s claims are drawn to fruit in general and not a specific fruit.  Further, comparing one sugar with another sugar is not the standard that would help to overcome the 101 rejection.  Allulose and sucrose are very different sugars and have different properties.  A proper control has not been provided.  In the art, it is known that using different types of solvents/extractants would be expected to provide different types of extracts. For example, combining an allulose containing solution with fruit would be expected to provide an allulose solution extract, which would extract compounds that are soluble in this particular system.  The same is true of any type of solvent system, for example extraction with ethanol would extract ethanol soluble compounds.  This does not provide anything markedly different than what is expected in nature.  Adding a larger concentration of one type of solvent or extractant compared to another would be expected to increase the amount of compound extracted that is soluble in the solvent/extractant until there is equilibrium between the solvent and the compound to provide a saturated solution.  Finally, the claims are drawn to a soak solution and not a plant that is preserved in a solution, so all that is being claimed is a plant-soaking solution, which contains natural ingredients.  If Applicant is intending this to be outside of the realm of what is found in nature, then the claims should recite that the fruit is preserved in solution and the claims should be commensurate in scope with what is demonstrated in the originally filed specification.  There is not a representative number of examples of plants, so Applicant must have the claims be commensurate in scope with the formulation and the plant(s) that are demonstrating something unexpected.  This would require showing that the fruit/plant degrades at a fast rate compared to being preserved in the solvent solution.  If Applicant is claiming an extract, then this should be reflected in the claims.  The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699